DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. 
In pages 7 and 8 of the remarks, applicant argued “Lee only discloses modulating and transmitting the charging signal and the data signal at low and high frequencies, respectively. Cho only discloses transmitting the sensed bio signal. Therefore, the features of claim 11 cannot be derived from Lee and Cho”. The examiner respectfully disagrees. Cho discloses bio data signal (Cho Abstract Fig. 6) and power/energy signal (Cho Abstract Fig. 7) combined communication (Cho Abstract). Therefore, Lee in view of Cho discloses all the limitations recited in the independent claims.
In pages 10-12 of the remarks, applicant argued that the Examiner is using impermissible hindsight and is applying the teachings of the present invention to the prior art to make out a case for obviousness because one skilled in the art would not look to the teaching of Udren for the purposes of transmitting signals and low frequency power through a human body channel. The examiner respectfully disagrees. Lee, Cho and Udren are all related transmitting/receiving data signal and power signal together using the same medium (e.g. transmission line or human body note: human body can also be modeled using transmission line model. See specification Fig. 2-7). There, contrary to applicant’s argument, one skilled in the art would combine Lee, Cho and Udren.
Based on foregoing reasons, the previous rejections are still deemed proper.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20160046324) in view of Udren (US PAT 4475209) and Cho (KR 101501532).
In regards to claims 1 and 6, Lee discloses communication and charging method of an electronic device and a wearable device, comprising: 
generating a high-frequency data signal (Lee paragraph 0040 note: this reads on GHz signal) and a low-frequency power signal (Lee paragraph 0040 note: this reads on MHz signal) by performing frequency modulation (Lee paragraph 0021, 0022) on a data signal and a power signal.
Lee fails to teach the low- frequency power signal is a low-frequency common-mode signal, and the high-frequency data signal comprises a first high-frequency differential-mode data signal and a second high-frequency differential-mode data signal. However, Udren discloses the low- frequency power signal is a low-frequency common-mode signal, and the high-frequency data signal comprises a first high-frequency differential-mode data signal and a second high-frequency differential-mode data signal (Udren Claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Udren’s signal modes in Lee’s device for reducing cost (Udren Col. 3 line 20-35).
Lee and Udren fail to teach transmitting the generated high-frequency data signal and the generated low- frequency power signal to another electronic device connected to the electronic device through a human body channel. However, Cho discloses transmitting the generated high-frequency data signal and the generated low- frequency power signal to another electronic device connected to the 
In regards to claims 2 and 7, Lee in view of Udren and Cho discloses communication and charging method of an electronic device and a wearable device. Lee in view of Cho further discloses transmitting a mixed signal (Cho Abstract Fig. 3 note: this reads on supply power and transmit data through body combined communication) of the high-frequency data signal and the low-frequency power signal.
In regards to claims 4 and 9, Lee in view of Udren and Cho discloses communication and charging method of an electronic device and a wearable device. Lee in view of Cho fails to teach transmitting a mixed signal of the low-frequency common-mode signal and the first high-frequency differential-mode data signal; and transmitting a mixed signal of the low-frequency common-mode signal and the second high-frequency differential-mode data signal. However, Lee in view of Udren and Cho further discloses transmitting a mixed signal of the low-frequency common-mode signal and the first high-frequency differential-mode data signal; and transmitting a mixed signal of the low-frequency common-mode signal and the second high-frequency differential-mode data signal (Udren claim 1). 
In regards to claims 5 and 10, Lee in view of Udren and Cho discloses communication and charging method of an electronic device and a wearable device. Although Lee in view of Cho does not specifically mention transmitting the high-frequency data signal and the low-frequency power signal by adjusting a transmission time of the high-frequency data signal and a transmission time of the low-frequency power signal to be different from each other, the examiner took official notice that adjusting a transmission time of multiple signals to be different from each other. For example, time division .
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20160046324) in view of Cho (KR 101501532).
In regards to claims 11 and 14, Lee discloses a communication and charging method of an electronic device and a wearable device, comprising: 
performing frequency modulation on a system control data signal (Lee paragraph 0020, 0022 note: this read on control signal and clock signal. They are based on charging signal 10-100MHz) based on a second frequency (Lee paragraph 0040 note: this reads on MHz signal) different from a first frequency of a first-frequency sensing data signal (Lee paragraph 0040 note: this reads on GHz signal), and generating a second-frequency system control data signal of the second frequency; and 
Lee fails to teach generated from a sensor, transmitting the first-frequency sensing data signal and the second-frequency system control data signal to another electronic device connected to the electronic device through a human body channel. However, Cho discloses generated from a sensor (Cho Abstract, paragraph 0017-0019 Fig. 3 note: this read on bio signal from “TX”), transmitting the first-frequency sensing data signal and the second-frequency system control data signal to another electronic device connected to the electronic device through a human body channel (Cho Abstract Fig. 3 note: this reads on supply power and transmit data through body combined communication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cho’s body communication in Lee’s device for maximizing the utilization of body-combined communication (Cho Abstract).

In regards to claims 13 and 16, Lee in view of Cho discloses communication and charging method of an electronic device and a wearable device. Although Lee in view of Cho does not specifically mention a timing circuit configured to adjust a transmission time of the first-frequency sensing data signal and a transmission time of the second-frequency system control data signal to be different from each other, the examiner took official notice that adjusting a transmission time of multiple signals to be different from each other. For example, time division multiplex (TDM) transmit multiple data signals at time different from each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust a transmission time of multiple signals to be different from each other for avoiding interference between signals.
In regards to claim 17, Lee in view of Cho discloses a communication and charging method of an electronic device and a wearable device as described above. Lee in view of Cho further discloses a receiver configured to receive a data signal in a form of a high-frequency signal (Lee paragraph 0040 note: this reads on GHz data signal) and a power signal in a form of a low-frequency signal (Lee paragraph 0040 note: this reads on MHz charging signal) that are generated from the electronic device.
In regards to claim 18, Lee in view of Cho discloses communication and charging method of an electronic device and a wearable device as described above. Although Lee in view of Cho does not specifically mention a frequency classification filtering circuit configured to filter the data signal in the form of the high-frequency signal and the power signal in the form of the low-frequency signal, the examiner took official notice that using a filter is well known in the art. It would have been obvious to .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cho as applied to claims 1 and 6 above, and further in view of Udren (US PAT 4475209).
In regards to claim 19, Lee in view of Cho discloses communication and charging method of an electronic device and a wearable device. Lee in view of Cho fails to teach a common-mode and differential-mode classifying detection circuit configured to extract the data signal and the power signal from a data signal in a form of a high-frequency differential-mode signal and a power signal in a form of a low-frequency common-mode signal. However, Udren discloses a common-mode and differential-mode classifying detection circuit configured to extract the data signal and the power signal from a data signal in a form of a high-frequency differential-mode signal and a power signal in a form of a low-frequency common-mode signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Udren’s signal modes in Lee in view of Cho’s device for reducing cost (Udren Col. 3 line 20-35).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641